number release date id office uilc cca_2012012508350537 --------- from -------------------- sent wednesday date am to -------------------- cc ------------ subject re partnership penalties since the partnership pays no tax there is typically no underpayment_of_tax by the partnership that could be subject_to the negligence_penalty sec_6662 instead in a tefra proceeding we are determining penalties against the partners based on partnership-level determinations eg the negligence of the partnership acting through its managers there is an underpayment_of_tax by the partnership however under sec_1446 and sec_1461 for certain withholding taxes that could be subject_to a negligence_penalty directly assessable against the partnership outside of this limited exception i am not aware of other circumstances for assessing the negligence_penalty against the partnership
